DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The specification refers to drawings but does not make use of part numbers to clearly indicate the different components of the invention.  Part numbers should be added with corresponding part numbers included with the drawings to indicate the elements described in the specification.
Appropriate correction is required.

Drawings
The drawings are objected to because there are no part numbers to clearly show what is being described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Without the use of numbers to described the different elements in the specification and the drawings, it is not immediately clear what the specific elements the claims are referring to in all cases.  The case will be examined generally as best understood, however amendments need to be made to the drawings and specification to include part numbers to enable a full understanding of the invention and the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (5,488,996) in view of Prickel et al. (9,688,322).

Regarding claim 1, Barry et al. discloses a modular agricultural toolbar, comprising:
A core frame (12) having a plurality of rail members (150, 151) bound at a first end by an end plate (153,137) and at a second end by an abutting member (154), forming a central channel spanning a length of the core frame
A hydraulic piston (16) disposed within the central channel of the core frame and configure to extend and retract along a central axis of the central channel
A plurality of pivotal support members (25) coupled at a first end to the core frame and coupled at a second end to an at least one implement attachment bar (28,34)
At least one implement attachment member (30,35) having a plurality of attachment points disposed along at least one surface thereof and configured to couple agricultural implements (36)
A plurality of ground support elements (22) coupled through a horizontal axle to and configured to engage a ground surface

While Barry discloses the invention as described above, it fails to disclose that the ground engaging elements are track elements that are coupled to the core frame by a rotational gear assembly.  Like Barry, Prickel also discloses a foldable toolbar with ground support elements.  Unlike Barry, Prickel discloses that the ground support elements can be tracks (12) coupled through a horizontal axle (46) and supported by a rotational gear assembly (94) that allows for rotation of the track elements about a vertical axis (95).  It would have been obvious to one of ordinary skill in the art at the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Connors (9,096,264)  also discloses tracks supporting an implement frame and mounted for rotation about a vertical axis. Harlan (5,787,988) discloses a folding toolbar with a hydraulic cylinder mounted to a stationary bracket on the ground support frame. Behrens (5,628,371) discloses a vertical lift axis for the ground engaging supports.  To allow for a better understanding of the invention and a more specific rejection of the claims, part numbers need to be added to the specification and drawings as indicated above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671